Citation Nr: 0808183	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-28 353 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran's income is excessive for purposes of 
payment of Department of Veterans Affairs improved pension 
benefits.


WITNESSES AT HEARING ON APPEAL

The veteran and M.G.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file. 

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007). 

During the October 2007 hearing, the veteran raised the issue 
of entitlement to special monthly pension based on the need 
for regular aid and attendance of another person, or being 
housebound.  This issue is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  38 
C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.

In this case, the veteran filed his claim seeking entitlement 
to nonservice-connected pension benefits in October 2005.  
The record evidence reveals that the veteran is entitled to 
receive VA improved pension benefits, but for his excessive 
income.  (see, e.g., 38 U.S.C.A. §§ 1521, 1513 (West 2002)).  
His annual income from Social Security is $13,934, which is 
more than the maximum allowable amount of $10,162.  During 
the 2007 hearing, the veteran alleged that he incurred 
expenses traveling back and forth for medical treatment as 
well as for prescriptions, and that these expenses should be 
considered as medical expenses to reduce his income.  
Although the undersigned held the record open for 90 days 
after the hearing, the veteran has not submit documentation 
detailing his unreimbursed medical expenses since October 
2005.  Given that such evidence, as identified by the 
veteran, is vitally necessary to his appeal, the Board will 
provide the veteran with a final opportunity to provide this 
information.

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

1.  Contact the veteran and request 
that he submit documentation of his 
unreimbursed medical expenses since 
October 2005 to the present.  Explain 
to the veteran that VA is unable to 
make a determination regarding his 
entitlement to receive payment of a 
nonservice-connected pension without 
this information.

2.  Readjudicate the issue on appeal, 
to include consideration of all 
recently submitted evidence.  If the 
outcome is unfavorable to the veteran, 
the veteran should be furnished a 
Supplemental Statement of the Case 
(SSOC).  Thereafter, the case should be 
returned to the Board for further 
appellate review, after all appropriate 
due process considerations have been 
satisfied.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



